DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim objections are withdrawn due to Applicant’s amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20050164297 A1) as submitted on Applicant's Information Disclosure Statement on 11 July 2022.
In regards to claim(s) 1, Chen discloses a co-polymer poly(pyrrole-co-(3-1(1-[1.1]ferrocenophane-4-butyl)pyrrole)) (PPy-co-1) formula VI ([171]-[172]) which is a metallopolymer.  Chen discloses that the ferrocenophane monosulfate complex (designated FcSO3) participates in an electrochemical reaction scheme to generate hydrogen ([160]).  Chen’s ferrocene incorporated into a conducting polymer is provided as an electrode ([80]-[85]), wherein the electrode is a cathode (accepting an electron; step 4; [160]).
In regards to claim(s) 2, Chen’s co-polymer poly(pyrrole-co-(3-1(1-[1.1]ferrocenophane-4-butyl)pyrrole)) (PPy-co-1) formula VI reads upon complex-L1-(polymer)i, wherein i is 1 or 2, the complex is FcSO3, L1 is 4-butyl, the polymer is the co-polymer pyrrole.
In regards to claim(s) 18-20, Chen discloses generating H2 from acidic aqueous solutions (claim 18) and thus is necessarily stable in an aerobic environment since the acidic solution is an oxidative environment.


Allowable Subject Matter
Claims 7 and 14 are allowed.
Claims 3-6, 15-17, 21-25 and 35 are objected to as being dependent upon a rejected base claim and the above stated claim objections, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The reasons in the Office action mailed 16 March 2022 still apply.  Applicant’s remarks, submitted 15 June 2022 on p. 9, are convincing in regards to Suzuki.  The above claims define over Chen for substantially the same reasons as other prior art as stated in the previous Office Action.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794